Citation Nr: 1802154	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Kevin P. Pillion, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2012; a statement of the case was issued in January 2014; and a substantive appeal was received in February 2014.   

In his substantive appeal, the Veteran requested to testify before the Board.  However, he withdrew that request in July 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The service treatment records contain numerous findings with regards to a knee disability.  The Veteran underwent a VA examination in April 2012 for the purpose of determining whether the Veteran's current knee disability is related to service.  The Board finds that the examination report is inadequate and that the case must be remanded.

The April 2012 VA examiner opined that it was less likely than not that the Veteran's current right knee disability is related to service.  His rationale was that 
"I find no evidence of specific right knee injury in service that would be consistent with a post traumatic nexus."  The Board notes that a specific in-service trauma is not required in order for service connection to be warranted.  Repeated use of the knees that causes wear and tear and is manifested by post-service symptoms may also be service connected.  Consequently, the examiner's opinion regarding whether the Veteran's disability was caused by service, is inadequate.

The examination report is also inadequate because it failed to address the Veteran's contentions regarding the disability.  The Veteran has repeatedly argued that he carried a diagnosis of Osgood-Schlatter's disease upon entering service (see July 2012 notice of disagreement).  He stated that the condition was asymptomatic when he entered service; but that he began to have symptoms almost immediately.  As a result, his orders to Vietnam were cancelled.  He also stated that he had surgery on his knee within five years after discharge from service.  It appears then that the Veteran is claiming aggravation of a pre-existing disability.  The Board notes that the Veteran's August 1962 entrance examination yielded normal findings; and that the Veteran is presumed to have been in sound condition upon entering service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  However, this presumption can be rebutted by clear and unmistakable evidence.  In this case, the service treatment records substantiate the Veteran's contention that he had Osgood-Schlatter's disease in 1957, prior to entering service.  The March 1965 consultation sheet indicates that the Veteran had been asymptomatic until 3-4 months ago. (STR-Medical, 5/15/14, p. 44).  Insofar as the April 2012 VA examiner failed to address the Veteran's primary contention regarding his theory of service connection, the Board finds that a new VA examination is necessary.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right knee disability.  The examiner is to review the claims file and become familiar with the pertinent medical history of the Veteran.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not 
(a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should render an additional opinion addressing: (a) whether any knee disability clearly and unmistakably pre-existed the Veteran's entrance into service (in September 1962); if so, (b) whether any such disorder was NOT aggravated by service.  

The VA clinician is to provide a comprehensive medical rationale for any opinion offered.  In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence (of either treatment or a diagnosis).  Rather, the clinician should consider the facts, to include the Veteran's medical history, and the applicable medical principles in determining if there is a medical nexus between any in-service symptoms and a current disability.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  After completion of the above, readjudiciate the issue on appeal and determine if the benefit sought can be granted.  If the benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


